        Case 6:19-cv-01803-LSC Document 18 Filed 01/15/21 Page 1 of 2                     FILED
                                                                                 2021 Jan-15 PM 01:57
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

PAULA BATES,                           )
                                       )
             Plaintiff,                )
                                       )
      vs.                              )       Case No.: 6:19-cv-01803-LSC-HNJ
                                       )
COMMISSIONER,                          )
Social Security Administration,        )
                                       )
             Defendant.                )

                          MEMORANDUM OF OPINION

      On December 29, 2020, the magistrate judge to whom this case was previously

assigned filed his report and recommendation, recommending that the

Commissioner of Social Security’s decision be affirmed. (Doc. 14.) To date, no

objections have been filed by either party. This action was then reassigned to the

undersigned pursuant to the Court’s General Order of Referral of Civil Matters to

Magistrate Judges. (Doc. 17.)

      Having now carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Court is of the opinion that

the report is due to be and hereby is ADOPTED, and the recommendation is



                                           1
        Case 6:19-cv-01803-LSC Document 18 Filed 01/15/21 Page 2 of 2




ACCEPTED. Accordingly, the decision of the Commissioner is due to be affirmed.

A separate closing order will be entered.

      DONE and ORDERED on January 15, 2021.



                                                _____________________________
                                                        L. Scott Coogler
                                                   United States District Judge
                                                                                  160704




                                            2
